          Case 1:13-cv-07789-LGS Document 1349 Filed 09/24/19 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
                                                              :                  09/24/2019
 IN RE FOREIGN EXCHANGE BENCHMARK :
 RATES ANTITRUST LITIGATION                                   :    13 Civ. 7789 (LGS)
                                                              :
                                                              :           ORDER
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, by letters to Chambers dated September 24, 2019, Plaintiffs requested leave

to file in redacted form or under seal Plaintiffs’ Motion for Issuance of a Hague Convention

Request for International Judicial Assistance to Take Testimony Overseas and supporting papers.

It is hereby

        ORDERED that Plaintiffs’ redaction and seal requests are GRANTED with respect to the

Hague Convention request regarding James Witt. Although “[t]he common law right of public

access to judicial documents is firmly rooted in our nation’s history,” this right is not absolute, and

courts “must balance competing considerations against” the presumption of access. Lugosch v.

Pyramid Co. of Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006) (internal quotation marks

omitted); see also Nixon v. Warner Commc’ns., Inc., 435 U.S. 589, 599 (1978) (“[T]he decision as

to access is one best left to the sound discretion of the trial court, a discretion to be exercised in

light of the relevant facts and circumstances of the particular case.”). Filing the above-referenced

documents in redacted form or under seal is necessary to prevent the unauthorized dissemination

of confidential business information. It is further

        ORDERED that Plaintiffs shall send to the Chambers Inbox a copy of the above-

referenced Hague Convention request in Microsoft Word format by October 9, 2019.

Dated: September 24, 2019
       New York, New York
